Exhibit 10.ii.a

BARGE FREIGHT CONTRACT

 

Shipper:        Carrier:   

Cargo Carriers, a division of Cargill Marine & Terminal, Inc.

P.O. Box 5608

Minneapolis, MN 55440-5608

952-742-6763

This Freight Contract (“Contract”) is dated as of                         ,
between Shipper and Carrier (each as defined above). Shipper has requested and
Carrier has agreed to transport certain Cargo from the origin to the destination
pursuant to the terms of this Contract, including the terms set forth on the
reverse side hereof and the terms of any applicable bill of lading.

 

1.      Loading Dates

 

    

2.      Description and Quantity of Cargo (net tons):

 

    

3.      Value of Cargo

 

  

Unless otherwise agreed by the parties in writing, the shipment is valued at not
more than $500/net ton.

 

4.      Minimum Quantity of Cargo per Barge

 

    

5.      No. of Barges

 

    

6.      Freight Origin:

 

    

7.      Freight Destination:

 

    

8.      Freight Rate:

 

    

9.      Free Time & Demurrage Rates:

 

    

10.    Cleaning Charge:

 

    

11.    Payment Terms:

 

  

Due 30 days from Invoice Date

 

12.    Storage:

 

  

Cargo risk for account of the Shipper while barges are on storage. Carrier will
not be responsible for cargo condition or for inspecting cargo condition.

 

13.    Fuel Costs Adjustment

 

    

14.    Special terms and conditions:

 

    

 

Shipper:

 

  

MOSAIC CROP NUTRITION, LLC

 

  

Carrier:

 

  

CARGO CARRIERS, A Division Of Cargill Marine & Terminal, Inc.

 

Signature:

 

       

Signature:

 

    

By:

 

       

By:

 

    

Title:

 

       

Title:

 

    

SHIPPER SHALL BE DEEMED TO HAVE ACCEPTED ALL TERMS AND CONDITIONS OF THIS
CONTRACT UPON PLACEMENT OF BARGE BY CARRIER AT SHIPPER’S INSTRUCTIONS



--------------------------------------------------------------------------------

ADDITIONAL CONTRACT TERMS AND CONDITIONS

15. TRANSPORT. Carrier is not bound to transport any Cargo by any particular
barge or towboat or in time for any particular market or otherwise than with
reasonable dispatch. Any tow carrying all or any of the Cargo shall be at
liberty to call at any port or ports In or out of the customary route and in any
order, to tow and be towed, to assist vessels In distress, to deviate for any
purpose and to dock and repair. Carrier shall be at liberty to transfer, lighter
or forward the Cargo or to load or discharge it at any time. Carrier shall only
accept Cargo to be transported to destinations accessible to its barge. If Cargo
has been accepted or is re-consigned for delivery to a destination that
subsequently becomes inaccessible to Carrier’s barge, Carrier may deliver the
Cargo to an accessible intermediate destination nearest to the original
destination, in which event the freight charges shall be adjusted to reflect the
transportation service actually rendered by Carrier. The following non-exclusive
list of considerations shall be used to determine whether a destination Is
inaccessible: the type and draft of the line haul towboat, the type of barge,
the loaded draft of the barge, and the necessity of returning an empty barge.

16. LOADING AND UNLOADING OF BARGES.

a. Cargo. It is Shipper’s obligation to present the Cargo for shipment and to
load and unload the Cargo in a safe and workmanlike manner, all in accordance
with all laws and regulations applicable to such Cargo, including Environmental
Laws (defined below). Carrier accepts the cargo without knowledge of its
quantity, quality, condition, contents or value. No claims for variation of
weight due to natural shrinkage shall be allowed. Carrier shall not transport or
be liable for documents or articles of extraordinary value. Shipper shall supply
a current, original Material Safety Data Sheet for any Cargo to Carrier promptly
upon Carrier’s request and Carrier reserves the right to reject Cargo
constituting or containing Hazardous Materials (as defined below). Every party,
whether principal or agent, presenting for shipment Hazardous Materials or
dangerous goods without previous full written disclosure to Carrier of the
Cargo’s nature, shall be liable for and indemnify Carrier against all loss,
cost, expense, or damage of any kind, including pollution damage, caused by such
Cargo, and such Cargo may be disposed of or warehoused at Shipper’s risk and
expense or destroyed without compensation to Shipper and at Shipper’s risk.
“Hazardous Materials” means any hazardous, toxic or dangerous substance, waste,
contaminant, pollutant, gas or material (including petroleum products,
explosives, radioactive materials, pesticides, fertilizers, medical waste and
asbestos) that are regulated, defined or classified as such under Environmental
Laws and/or for which liability and/or standards of conduct are imposed under
Environmental Laws, “Environmental Laws” means all federal, state or local laws
regulations, statues, codes, rules, ordinances, resolutions, directives, orders,
decrees, and any other governmental requirements, now or hereafter in effect,
which pertain to, regulate and/or impose a liability or standards of conduct
with respect to the environment and/or Hazardous Materials. This term
specifically includes, but is not limited to the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980,42 U.S.C. § 9601
et. seq., the Resource Conservation and Recovery Act of 1976 {also known as the
Solid Waste Disposal Act), 42 U.S.C. § 6901 et seq., the Federal Water Pollution
Control Act, 33 U.S.C, § 1251 et. seq., the Oil Pollution Act of 1990,33 U.S.C.
§ 2701 et seq., the Toxic Substances Control Act, 15 U.S.C - § 2601 et. seq.,
and the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et. seq., all as
now or hereafter amended, and including each of their respective implementing
regulations.

b. Loading Requirements. Shipper shall load a barge to the maximum draft
specified by Carrier. Shipper shall be governed by Carrier’s instructions
regarding the height of load, the tonnage of the Cargo, the Shipper shall be
subject to any demurrage charges that may accrue due to the detention of any
barge occasioned by non-compliance with Carrier’s loading requirements specified
herein, Shipper shall load a barge in a safe and workmanlike manner.

c. Distribution of Cargo. Shipper shall be required to distribute Cargo in a
barge to ensure an even draft. If a barge is not loaded to an even draft, or if
Cargo or debris is left on the working surfaces (i.e., covers, decks, gunnels,
etc.), Carrier, at its exclusive option, may refuse to accept the barge for
transport. If Carrier refuses to accept any barge, Shipper must, at its expense,
redistribute the Cargo and remove debris in compliance with Carrier’s
requirements, in addition, the barge will be subject to the demurrage provisions
herein, from the time and date of placement until the barge is accepted for
transportation by Carrier, or an empty barge is released and accepted by
Carrier.

d. Possession of the Barge during Loading/Unloading. Carrier shall deliver a
barge to a dock or fleet designated by Shipper or Shipper’s consignee for
loading or unloading. In the event that the dock or fleet designated by Shipper
or Shipper’s consignee is unable to accept a barge (or any reason at the time
tendered by Carrier, Carrier will deliver the barge to the nearest fleet in
which space is available (an “Alternate Location”) and the barge will be deemed
to be constructively placed upon delivery to such Alternate Location. Shipper
will be responsible for all additional costs associated with moving the barge to
such Alternate Location and utilizing the Alternate Location. Upon delivery of a
barge, Shipper or consignee shall be in possession of the barge and responsible
for the safety of the barge until redelivered to Carrier. For the purpose of
this section, the term “possession” shall mean the time commencing upon
Carrier’s delivery of a barge for loading or unloading by Shipper or Consignee
to any dock or fleet designated by Shipper (or to an Alternate Location as
described above) until the barge is removed by Carrier or its agents. Shipper or
Consignee shall be responsible for the safe keeping of Carrier’s barge delivered
to a landing regardless of whether Shipper or Consignee owns or operates the
fleet or dock, Barges in Shipper’s possession shall be held without charge to
Carrier. The Shipper or Consignee shall protect the barge, provide and maintain
necessary lights and navigational aids on a barge while in Shipper’s possession.
The Shipper or Consignee shall comply with all applicable federal, state, or
local laws, rules and regulations including, without limitation, those of the
United States Coast Guard.

e. Unloading. Shipper or Consignee shall unload and remove the Cargo from a
barge, Including any Cargo or debris on the working surfaces, promptly upon
arrival of the barge at destination. Carrier may sell or otherwise dispose of
Cargo not unloaded and removed in accordance with this Contract. Cargo shall be
treated in all respects as perishable property subject to possible
deterioration. Shipper shall unload a barge in a safe and workmanlike manner,

f. Safe Berth. Shipper warrants a barge shall have a safe berth of not less than
nine (9) feet of draft, free of fleeting, unless otherwise specified by Carrier
and agreed to by Shipper.

17. RATE.

a. General. Freight shall be considered earned on the commencement of the voyage
or movement. No deduction shall be made to the freight if the barge or Cargo is
lost, or if the voyage or movement is interrupted or abandoned. Freight rates
include one placement of a barge at Origin and Destination. Carrier shall not
provide a towboat to stand by for shifting or switching of a barge before,
during, or after loading or unloading.

b. Exclusions. Rates apply for line hauls only and do not include the cost of:
ballasting a barge: demurrage; disposing of excess Cargo; drayage; elevation;
loading or unloading of Cargo into or from a barge; opening or closing barge
hatches; removal or replacement of barge covers; sheddage; stacking or
restacking of barge covers; rail switching; tollage; wharfage; or any other
terminal expense at either origin or destination. In the event Carrier is
required to dispose of Shipper’s cargo, Carrier will provide Shipper notice and
Shipper shall, within 4 hours of receipt of notice, advise Carrier of its intent
to dispose of the cargo for its account and at its expense. Should Shipper fail
to timely respond and/or act upon Carrier’s notice, Carrier shall dispose of the
excess Cargo for Shipper’s account. All expenses reasonably required for the
movement of Shipper’s Cargo excluded from the freight rates shall be for the
account of Shipper and shall be promptly paid when invoiced. Any form of tax
assessment applicable to Cargo or any lockage fee which is now or may be levied
by any federal, state or local taxing authority shall be In addition to the
freight rates stated herein.

c. Pass-through charges. If during the term of this Contract, waterways user
taxes, service charges, lock charges, tolls or other similar charges increase
over those In effect at the date of this Contract, such increases shall increase
the Freight Rate or Base Rate on a pass-through basis. Any other charges imposed
by a third party outside Carrier’s control attributable to the movement of the
barge, will be paid by Shipper on a pass-through basis.

d. Non-grain Calculation. Settlement for freight charges for all Cargo other
than grain shall be calculated on the basis of weights obtained at Origin as
specified herein. Carrier shall not assume any responsibility to weigh the Cargo
at its Origin or Destination. If actual weight of the Cargo cannot be determined
at Origin, the parties shall use estimated weights to calculate the freight
charges. The applicable freight charges shall be adjusted to reflect the
unloaded weight of the Cargo, if such unloaded weight is available at
Destination. If facilities for determining the Cargo’s weight at Destination are
not available, the barge will be gauged before it is unloaded, at Shipper’s
expense, and the weight of the Cargo thus ascertained shall be used to adjust
the freight charges. Within seventy-two (72) hours after the loading is
completed, Shipper shall submit to Carrier a written confirmation of loading
which describes the Cargo and its weight (net tons) (the “Confirmation”).
Carrier will promptly invoice Shipper upon receipt of the Confirmation.

e. Grain Calculation. For grain, including, but not limited to, the following
heavy grain commodities (corn, soybeans, wheat, milo, sorghum and rice),
Shipper’s elevator shall provide Carrier within seventy-two (72) hours a U.S.
Department of Agriculture (“USDA”) official grain weight certificate Indicating
unloaded weight of the Cargo. The USDA official grain weight certificate may be
an original or facsimile copy. Carrier shall invoice Shipper upon the receipt of
the weight certificate for Cargo. Also, failure to receive billing for grain
barges within seventy-two (72) business hours after the release date of the
barge from loading, may result in a $500.00 per barge fee.

18. FREETIME AND DEMURRAGE. Free time will be calculated from 7:00 a.m. of the
next day following the placement (actual or constructive) of a barge and shall
continue to 7:00 a.m. the day after a barge has been released. Loading or
unloading shall be deemed as utilizing one (1) full day, notwithstanding that a
barge may be loaded or unloaded and released to Carrier in less than a 24-hour
period. After the period of free time has expired, the demurrage charges
specified under this Contract will be made for each day, including Saturdays,
Sundays and Holidays, until the released as provided herein. “Holidays” shall
mean New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day
and Christmas Day. The phrase “placement of the barge” means actual or
constructive placement of a barge at a dock or a fleeting service (if the barge
is delivered to the dock by fleeting service) for loading or unloading. A barge
shall be considered “released” and free time shall cease to run (i) at Origin,
at 7:00 a.m. on the day after Shipper notifies Carrier by telephone, confirmed
by facsimile, that a barge is ready to be transported; and (ii) at Destination,
at 7:00 a.m. on the day after Shipper notifies Carrier by telephone, confirmed
by facsimile, a barge is unloaded and ready to be returned to Carrier.

19. CARGO INSURANCE. Carrier will, at its own expense, obtain and keep in full
force and effect during the term of this Contract, or any extension thereof,
Cargo Insurance on the full value of all Cargo transported under this Contract.
Carrier may at its own risk,



--------------------------------------------------------------------------------

elect to self-insure the Cargo. Cargo is insured up to the value stated in
Section 3, or the actual value of the Cargo whichever is less. In no case will
the Carrier be liable for any loss of, damage to, or expense in connection with
Cargo (i) not safely aboard a barge or (ii) in an amount exceeding $500.00 per
ton or the agreed value, whichever is less.

20. MITIGATION. If all or any part of the Cargo is discovered damaged while
subject to this Contract, Carrier, in its sole discretion to minimize the
damage, may sell the Cargo at public or private sale to the best advantage, in
such an event, Carrier shall, where practicable, provide Shipper and any known
Consignee with notice of the proposed sale. The proceeds of any sale made under
this section shall be applied by Carrier to the payment of freight, demurrage,
storage and any other charges and the expense of notice, advertisement, sale and
other necessary expense of caring for and maintaining the Cargo, and the
balance, if any, shall be paid to Shipper or Consignee.

21. CLAIMS. As condition precedent to recovery, claims must be filed in writing
with Carrier within nine (9) months of delivery of the Cargo, or, in case of
failure to make delivery, then within nine (9) months after a reasonable time
for delivery has elapsed. Suits shall be instituted against Carrier only within
two (2) years and one (1) day from the day when notice in writing is given by
the Carrier to the claimant that the Carrier has disallowed the claim or any
part or parts thereof specified in the notice.

22. FORCE MAJEURE. Neither Carrier, Shipper, the tow, her master or owners, nor
any other equipment used by Carrier, shall be responsible or liable in any way
for and each thereof shall be excused from any failure or delay in performance
hereunder or in offering for transport, loading, transporting, or unloading the
cargo arising from Force Majeure, provided the party declaring Force Majeure
gives written notice of such condition to the other party within seventy-two
(72) hours after commencement of the Force Majeure condition. The term “Force
Majeure” shall include acts of God or the elements, acts of a public enemy, acts
of terrorism, insurrections, riots, strikes, labor disputes, fires, explosions,
floods, ice, high, or low water, embargoes, acts or orders of civil or military
authorities, lock delays or closings, fuel shortages, or other causes beyond the
reasonable control of the party declaring Force Majeure. Such excuse from
performance shall continue until the Force Majeure ceases to exist. A party
declaring Force Majeure shall make reasonable efforts to eliminate or resolve
the condition, recognizing, however, that the settlement of any strike or other
labor dispute shall be solely within the discretion of that party. A declaration
of Force Majeure by Shipper does not excuse payment of demurrage for a barge on
demurrage status. When a Force Majeure is declared on a barge with remaining
free time, free time shall be suspended until the Force Majeure ceases to exist.
The provisions of this section are not intended, and shall not be construed, to
affect either party’s responsibility for loss of or damage to Cargo in its
custody.

23. BILL OF LADING. Upon the request of Shipper, Carrier shall issue and deliver
a Bill of Lading on behalf of Shipper for each Cargo. All Bills of Lading issued
by Carrier pursuant to this Contract shall be subject in all respects to the
terms and conditions of this Contract, and shall specifically state that they
are subject in all respects to the terms and conditions of this Contract. In
lieu of a Bill of Lading, Carrier may provide Shipper with the a Status Report
confirming the Contract number, the barge number, the Cargo, the placement date,
the release date, the arrival date, the empty dale, the Origin, the Destination,
the consignee, the tonnage, the current barge position, the pick-up schedule and
such other items as Carrier, in its sole discretion, may report.

24. PAYMENTS. All payments required hereunder shall be made in full within the
time required in Section 11 herein. A late charge equal to two percent (2%) of
the payment due shall be charged and paid by Shipper each month (or any fraction
thereof) that any payment obligations hereunder are not paid when due until such
payment obligations are satisfied in full and all late charges paid. Carrier, in
its sole and absolute discretion, may, upon written notice require different
payment terms, including without limitation, payment in advance before placing a
barge for loading. In the event that Shipper refuses to make payment in
accordance with Carrier’s payment terms, Carrier shall have no further
obligations to Shipper under this Contract. If any agency or attorney is
employed to assist in the collection of such payment obligation, then the
delinquent party also shall be required to pay such agency/attorney’s reasonable
fees relating to such collection. Carrier has the right to deter placement of
any barge and/or delivery of the Cargo if Shipper’s payment obligations are days
past due until such lime as all amounts due Carrier are paid in full. Demurrage
will be billed at origin and destination separately on all grain Cargoes, and at
the conclusion of the voyage for all other Cargoes.

25. LIEN. Carrier will have a lien upon all cargo for any freight or demurrage
due hereunder, which lien will survive the delivery of such cargo.

26. DEFAULT. No default of either party in the performance of any of its
covenants or obligations hereunder, which, except for this provision, would be
the legal basis for rescission or termination of this Contract by the other
party hereto, shall give or result in such a right unless and until the party
committing such default shall fail to correct the default within ten (10) days
after written notice of such default is given to the defaulting party by the
non-defaulting party. Notwithstanding anything in this Contract to the contrary,
there shall be no cure period for any payment default or default by Shipper in
complying with environmental or hazardous materials provisions of this Contract
and each party shall have each and every other right afforded it under law
against the defaulting party.

27. ACTIONS REQUIRING APPROVAL. Carrier must expressly approve in writing, upon
its sole discretion, any request by Shipper for diversion, re-consignment or
holding in transit for orders, more than one placement at origin or destination,
inspection in transit, transit privileges, holding of barge within a single
harbor, stop off to partially unload or to complete loading.

28. CLEANING CHARGES. Carrier shall pay the usual and customary charges for
cleaning barges at the port of Destination or next port of Origin (which ever is
greater) up to the maximum cleaning charge set forth in Section 10. Shipper
shall pay for all other cleaning charges including charges for (1) cleaning
cargo or debris that cannot be cleaned by shovel cleaning; (2) cleaning cargo on
working surfaces including gunnels, decks covers, cover tracks, rails, and rain
seals; (3) scraping, soaking, cover tracks, rails and rain seals; (4) the
disposal of Shipper’s product in excess of one ton; and (5) all barge shifts in
addition to a shift to and from the cleaning facility.

29. COVER CHARGES. Unless otherwise expressly agreed by the parties, Shipper
will be responsible for payment of any barge cover handling expenses at Origin
and Destination and for proper resetting of covers.

30. NOTICES. All notices, consents, determinations, instructions and
communications provided for herein shall be validly given, made or served, if in
writing by personal deliver, overnight delivery or by recognized courier service
by registered or certified mail, postage prepaid or by telegram, facsimile to
Shipper and Carrier at their respective addresses listed at the beginning of
this Contract, or as the parties may otherwise direct in writing including
e-mail transmissions. Any notice, consent, determination, instruction, approval
or other communication hereunder shall be deemed given and effective as of the
dale of delivery in person or by courier, or as set forth on the return receipt
or facsimile confirmation,

31. INDEPENDENT CONTRACTOR. Nothing contained in this Contract shall be
construed as a contract by Shipper for the chartering, hiring or leasing of any
barge, towboat or other equipment of Carrier to be provided hereunder; nor shall
any of the agents, servants, subcontractors or employees of Carrier be regarded
as employees of Shipper, it being understood that Carrier is in all respects is
an independent contractor and that Shipper shall exercise no control over the
operation of any barge, towboat or other equipment of Carrier or over Carrier’s
agents, servants, subcontractors or employees.

32. SUBCONTRACTOR. Carrier, with prior written approval from Shipper, which
approval shall not be unreasonably withheld, may subcontract for any of the
services to be provided by Carrier hereunder, but Carrier shall remain fully
responsible to Shipper for the proper performance of all of Carrier’s
obligations under this Contract. The parties acknowledge that Carrier may use
third-party towing companies to provide towing of barges.

33. MISCELLANEOUS.

a. Conflict. In the event any of the terms of Shipper’s confirmation or any
applicable bill of lading differ or conflict with any of the provisions of this
Contract, then the terms of this Contract will prevail. The terms set forth in
the bill of lading will prevail over Shipper’s confirmation.

b. Assignment. Shipper shall not be permitted to assign or otherwise dispose of
all or any part of Its rights or obligations hereunder without first obtaining
the written consent of Carrier. Such consent shall not unreasonably be withheld,
provided that any such permitted assignment or other disposition shall not
relieve Shipper of its obligation under this Contract.

c. No Waiver. The failure of Shipper or Carrier to insist upon strict
performance of any of the provisions of this Contract in one or more instances
or the failure of Shipper or Carrier to exercise any of its rights hereunder in
one or more instances shall not be construed as a waiver of any such provisions
or the relinquishment of any such rights, but the same shall continue and remain
in full force and effect.

d. Governing Law: Binding Effect. This Contract shall be governed by and
construed in accordance with the laws of the State of Minnesota and shall be
binding upon and Inure to the benefit of the parties hereto, their successors
and assigns, subject to the restrictions or assignability herein contained,

e. Forum. Any action arising out of this Contract including actions for the
recover of loss of or damages to Cargo must be brought in the United States
District Court for the District of Minnesota or the District Court for Hennepin
County, Minnesota.

f. Headings: Terms, Section and Paragraph headings in this Contract are included
merely for the convenience of reference, and shall not be construed as part of
the governing terms of this Contract. The term ‘barge’ herein shall mean both
the singular and the plural as intended by the parties depending on the number
of barges subject to this Contract.

g. Integration/Execution. This Contract sets forth the entire understanding
between the parties hereto as to the subject matter and no amendment hereto
shall be valid unless made in writing and duly signed by the parties hereto.
This Contract may be executed in multiple counterparts, each of which shall be
deemed an original hereof, and all counterparts collectively are to be deemed
but one instrument.

34. ACCEPTANCE OF CONTRACT TERMS. Shipper’s acceptance of a barge placement by
Carrier shall be deemed to constitute Shipper’s acceptance of all terms of this
Freight Contract.